DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on February 23, 2021. 
Claims 1, 2, 4-8, 10-12, 14, 15, 17-20 have been amended.
Claim 3 has been canceled.
Claims 1, 2, and 4-20 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. §101, Applicant argues that the amended claims do not recite an abstract idea. Remarks at 8. Applicant asserts that capturing an electronic transaction in an audit trail expressed in a blockchain cannot be performed in the human mind. Id. Applicant’s reasoning is that Blockchain “only exists in the digital world” and Claim 1 is “directed to an Internet-centric problem.” Id. at 9. However, although blockchain exists in the digital world, it is being used as a tool to implement the claimed process. The computations and processes of claim 1 are not too complex to be done by hand or in the human mind. For example, in claim 1, someone could communicate information regarding a transaction, write down information regarding that transaction, and use the written information do determine whether the transaction was authorized. Using technology to automate an otherwise manual process is not enough to overcome 35 U.S.C. 101. Applicant’s arguments regarding Berkheimer are moot because Berkheimer is no longer being invoked here. 
	Regarding the rejection under 35 U.S.C. §103, Applicant should refer to the both the claim interpretation section and 103 rejections below for an explanation of how the amended claims are made obvious by the art. 



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitation includes intended use limitations: 
said one or more electronic transactions to occur substantially in accordance with one or more rules of a blockchain to define transaction validity through use of an electronic payment (Claims 14 and 20)

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitation includes nonfunctional descriptive material: 
descriptive of one or more electronic transactions of one or more devices on a network (Claims 1, 14, and 20)

Not Positively Recited
	The following limitations are not positively recited and do not differentiate the claims from the prior art:   
at least some of said one or more devices comprising one or more of the following: a sensor; an actuator; or a middlebox (Claims 1, 14, and 20 – The step involves communicating messages. Any details regarding the devices do not affect the step.)
said one or more electronic transactions occurring substantially in accordance with one or more rules of a blockchain defining transaction validity through use of an electronic payment (Claims 1, 14, and 20 – This describes the transaction but does not include a positively recited step.)



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite limitations of “capturing a particular electronic transaction of said one or more electronic transactions in an audit trail expressed in said blockchain via said electronic payment” and “determining whether said particular electronic transaction was authorized based, at least in part, on said audit trail and one or more restrictions associated with said one or more devices within said network.” The algorithms or steps taken to perform the claimed functions must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. Although the Specification discusses, for example, an audit trail and capturing an authorization transaction, a description of how these steps are performed could not be found. Applicant should point to where the Specification describes how the claimed functions/steps are performed.
The independent claims also refer to “one or more restrictions associated with said one or more devices within said network.” Support for this limitation could not be found in the Specification. If the Specification describes specific types of restrictions that are used for determining whether the electronic 
Additionally, the claimed limitations (i.e., “communicating electronically,” “capturing,” “determining”) of the independent claims do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes, for example, the computing environment of Figure 15. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The independent claims recite the limitation of “capturing a particular electronic transaction of said one or more electronic transactions in an audit trail expressed in said blockchain via said electronic payment.” It’s unclear what is being done “via said electronic payment.” For example, how does the “capturing” relate to the “electronic payment”?  
The claims were examined as best understood. Applicant should refer to the 103 rejection to see how the claims were interpreted for purposes of examination. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1, 2, and 4-20
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1, 2, and 4-13 recite a method and, therefore, are directed to the statutory class of process. Claims 14-19 recite an apparatus and, therefore, are directed to the statutory class of machine. Claim 20 recites an article comprising a non-transitory storage medium and, therefore, is directed to the statutory class of manufacture. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. The claims (which recite steps of communicating messages descriptive of electronic transactions, capturing a transaction, and determining whether a transaction was authorized) are directed to payment transactions (i.e., commercial interaction such as sales activities) and determining whether security has been compromised (i.e., fundamental economic practice such as mitigating risk and commercial interaction such as agreements, sales activities, or business relations). Therefore, they recite a method of organizing human activity. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The additional elements of these claims are the computer components (i.e., “electronically,” “electronic,” “one or more devices [such as a sensor, an actuator, or a middlebox],” “network,” “blockchain,” “processor,” “memory,” and “a non-transitory storage medium having instructions stored thereon executable by a special purpose computing platform.”). The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to process blockchain or digital currency using networks. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no claimed improvement to the functioning of a computer or technology. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 



Dependent claim 6 states that the “rules…are implement by at least some of said one or more devices.” The devices do not integrate the abstract idea or provide an inventive concept for the same reasons as given above.
Dependent claim 7 further defines the type of network, dependent claims 8 and 9 further define the type of blockchain, and dependent claim 13 further defines the type of device. These don’t add anything significant with regard to eligibility and are ineligible for the reasons described above. 
Dependent claim 10 states that the rules are implemented substantially during idle cycles of respective processing units of the devices. Defining the time when the rules are implemented does not integrate the abstract idea. 
As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., U.S. Patent Application Publication No. 2017/0132620 A1 and Gopinath et al., U.S. Patent Application Publication No. 2018/0300693 A1.

Claim 1:
Miller teaches: 
communicating electronically messages descriptive of one or more electronic transactions of one or more devices on a network, at least some of said one or more devices comprising one or more of the following: a sensor; an actuator; or a middlebox (see at least Miller, paragraph 0110 (“As shown in FIG. 1, a schematic representation 100 is illustrated of a system environment for implementing a transaction involving one or more devices implementing Blocklet protocols. Specifically, the system environment of FIG. 1 includes an autonomous transaction device 110, a transacting party 120, a network 
said one or more electronic transactions occurring substantially in accordance with one or more rules of a blockchain defining transaction validity through use of an electronic payment (see at least Miller, paragraph 0140 (“As shown in FIG. 4, a process flow of method 400 illustrates one or more steps for facilitating a transaction between an autonomous transacting device and another party in accordance with blocklet protocols. At step 410, a transaction request is received at the autonomous transacting device. At step 420, the autonomous transacting device evaluates the transaction request against the one or more conditions and/or terms in the digital smart contract. At step 430, the autonomous transacting device confirms that price and/or value is provided by the party initiating the transaction request. At step 440, the autonomous transacting device provides one or more resources and/or initiates the performance of one or more services in accordance with the transaction request.”); paragraph 0145 (“At step 430, the autonomous transacting device confirms the economic value and/or 
Miller does not explicitly teach, however, Gopinath teaches:
capturing a particular electronic transaction of said one or more electronic transactions in an audit trail expressed in said blockchain via said electronic payment (see at least Gopinath, paragraph 0025).
determining whether said particular electronic transaction was authorized based, at least in part, on said audit trail and one or more restrictions associated with said one or more devices within said network (see at least Gopinath, paragraph 0026 (“Validated transactions 218 on the blockchain 220 are sent 219 to advanced fraud detection analytics 234 (which may be hardware, firmware, and or software) to determine whether any of the transactions are fraudulent. Examples of fraud include, for example, repetitive transactions, IP addresses in remote locations, large monetary figures, etc. More than one bank 242/244 may be part of the third party auditing configuration. A confirmation receiving device 250 may confirm the acknowledgement 221 (accept or reject the transaction) of bank A 242.”); paragraph 0029 (“According to other example embodiments, the party performing the role of the auditor may be one or more of the blockchain members. Any transactions which do not have a matching confirmation may be flagged and any CCH transactions without corresponding OOBD transactions may be marked as potentially fraudulent. This results in notifying both the CCH and OOBD performing, in parallel, transaction profiling by a third party, which may be one or more peers on the blockchain, a regulator, or contracted party to perform the auditing and fraud detection functions based on the transactions posted to the blockchain flagging anomalous and suspicious transactions as potential fraud and notifying both the CCH and OOBD.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective 

Claim 2:
Miller further teaches: 
wherein said one or more electronic transactions comprise: an authentication-related transaction; an authorization-related transaction; a resource allocation-related transaction; a delegation-related transaction; a peer anomaly detection-related transaction; a dynamic pricing-related transaction or a miner reward-related transaction, or a combination thereof (see at least Miller, paragraph 0116 (“The autonomous transacting device 110 may be any type of device, which may be coupled with one or more machines, instruments, components, and/or real world operational devices or elements to sense inputs and/or outputs thereof, to perform actuation operations of one or more components thereof, to perform transactions on behalf of the element or device to which the autonomous device is coupled, and the like. For example, in some embodiments, the autonomous device is a sensor integrated onto a circuit board having cryptographic chips thereon that is able to obtain readings and other information relating to or about one or more devices to which the sensor is operably coupled and/or obtain readings about the environment of the one or more devices. Additionally, and/or alternatively, the autonomous device 110 may be an actuator that performs and/or controls one or more actuation operations of a device to which the actuator is a component and/or is operably coupled to. In yet another example, the autonomous device may be a transaction device which brokers transactions on behalf of the device to which it is operably coupled and/or forms a component thereof. The transaction may include an exchange of value for a good, service, or other product offered to the autonomous device or the device to which the autonomous device is coupled. In such example, the autonomous device acting as a transaction device is able to negotiate with other devices and/or other autonomous devices to obtain resources for itself and the device to which it is coupled or provide resources from the device to which it is coupled for a negotiated value or the like from another device or party.”); paragraph 0141 (“At step 410, an initiating party makes a request for a transaction with the autonomous transacting device. The initiating party may be any type of entity including a business organization, another device that is autonomous or otherwise, a person having a 

Claim 4:
Miller does not explicitly teach, however, Gopinath teaches:
wherein said one or more restrictions comprise a smart contract-related restriction; or a digital currency budget-related restriction, or a combination thereof (see at least Gopinath, paragraph 0026 (“Validated transactions 218 on the blockchain 220 are sent 219 to advanced fraud detection analytics 234 (which may be hardware, firmware, and or software) to determine whether any of the transactions are fraudulent. Examples of fraud include, for example, repetitive transactions, IP addresses in remote locations, large monetary figures, etc. More than one bank 242/244 may be part of the third party auditing configuration. A confirmation receiving device 250 may confirm the acknowledgement 221 (accept or reject the transaction) of bank A 242.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gopinath’s method of detecting fraud in blockchain transactions by looking at large monetary figures with Miller’s systems and methods for autonomous device transacting. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of detecting fraud by looking at a common indication of fraud.   

Claim 5:
Miller further teaches: 
wherein said one or more rules of said blockchain defining transaction validity comprise: a two-party consensus rule; a proof-of-work-type consensus rule; a proof-of-stake-type consensus rule or an algorithmically-determined-randomly-chosen verifiers rule, or a combination thereof (see at least Miller, paragraph 0164; paragraph 0165).

Claim 6:
Miller further teaches: 
wherein said one or more rules of said blockchain defining transaction validity are implemented by at least some of said one or more devices (see at least Miller, paragraph 0145 (“At step 430, the autonomous transacting device confirms the economic value and/or price is provided and further, confirms the value of the signature having economic value. In embodiments where the signature having economic value is a cryptocurrency signature, the autonomous transacting device confirms that the value of the cryptocurrency using the blockchain. In such embodiments, the autonomous transacting device implements a simplified payment verification, which is discussed in more detail below, using only required portions of the blockchain needed to confirm that the value of the cryptocurrency exists and that there has not been any double spend of said cryptocurrency value. However, it shall be understood that, if capable, the autonomous transacting device may use the full blockchain to confirm the value of the cryptocurrency signature. This may be helpful in some case when the initiating party of the transaction is unknown, not trusted, or the value of the cryptocurrency exchange is high.”)).

Claim 7:
Miller further teaches: 
wherein said network comprises: a peer-to-peer type network; a cellular network; a distributed network; a decentralized network; a wireless communications network or a wired communications network, or a combination thereof (see at least Miller, Figure 1 (Network 130); paragraph 0117 (“The communication network 130 of system 100 may be any type of communication network that is useable by the parties of a transaction involving the autonomous device no. The communication network 130 of the system 100 is preferably used only when the autonomous device no and an another entity involved in a transaction are not able to establish communication using a decentralized communication means or method that does not rely on a centrally controlled and/or managed communication scheme, such as the Internet. For instance, if the autonomous device 110 and a transacting party 120 cannot established a short-ranged radio frequency communication or similar means for 

Claim 8:
Miller further teaches: 
wherein said blockchain comprises: a public blockchain or a private blockchain, or a combination thereof (see at least Miller, paragraph 0119 (“The blockchain ledger 140 is a distributed database that maintains a continuously growing list of records called blocks secured from tampering and revision. Each block contains a timestamp and a link to a previous block. The block chain ledger 140 may be a private or a public ledger.”)).

Claim 9:
Miller further teaches: 
wherein said blockchain comprises at least one sidechain blockchain (see at least Miller, Figure 6 (Create Sidechain 410)).

Claim 11:
Miller
wherein said electronic payment comprises a digital currency micropayment (see at least Miller, paragraphs 0176-0183).

Claim 12:
Miller further teaches: 
wherein said digital currency micropayment is commensurate with: an identity of a particular device of said one or more devices or a function of a particular device of said one or more devices, or a combination thereof (see at least Miller, paragraphs 0176-0183).

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 11. 

Claim 16:
Claim 16 is rejected using the same rationale that was used for the rejection of claim 12. 

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 20:
Claim 20 is rejected using the same rationale that was used for the rejection of claim 1. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., U.S. Patent Application Publication No. 2017/0132620 A1; Gopinath et al., U.S. Patent Application Publication No. 2018/0300693 A1 and Chetlur et al., U.S. Patent Application Publication No. 2018/0032945 A1.

Claim 10:
Miller does not explicitly teach, however, Chetlur teaches:
wherein said one or more rules of said blockchain defining transaction validity are implemented substantially during idle cycles of respective processing units of said one or more devices (see at least Chetlur, Figure 3; paragraph 0011).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chetlur’s effective use of idle cycles with Miller’s systems and methods for autonomous device transacting. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of making the devices run more efficiently. See Chetlur, paragraph 0002.    


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., U.S. Patent Application Publication No. 2017/0132620 A1; Gopinath et al., U.S. Patent Application Publication No. 2018/0300693 A1 and Savolainen, U.S. Patent Application Publication No. 2017/0124534 A1.

Claim 13:
Miller does not explicitly teach, however, Savolainen teaches:
wherein said one or more devices comprise one or more Internet of Things (loT) devices (see at least Savolainen, paragraph 0062 (“According to an example embodiment, means are provided for enabling Internet of Things transactions where constrained IoT client devices pay for transactions they make with constrained IoT nodes with a cryptocurrency (such as Bitcoin) with help of remote wallets (that are connected to cryptocurrency network) for both IoT clients and IoT nodes. In order to simplify description, term node may be used to refer to a unit that may grant authorization to a resource whereas the term client may be used to refer to a unit that may request for such an authorization. The IoT client may also be termed as a second node and the IoT node as a first node.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Savolainen’s IoT feature with Miller’s systems and methods for autonomous device transacting. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing additional functionality to the automated system that includes additional credibility with connection and authentication and for the purpose of efficiency (“The Internet of Things may be used to facilitate identification, management and control operations, for instance.” . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)